FILED
                                                                                        12/9/2015 4:20:45 PM
                                  05-15-01512-CV                                          JOHN F. WARREN
                                                                                            COUNTY CLERK
                                                                                           DALLAS COUNTY



                              CAUSE NO. CC-13-05584-A

JUSTINE INGELS                                §         IN THE COUNTY COURT
                                                                       FILED IN
           Plaintiff,                         §                      5th COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                              §
                                                                    12/10/2015 12:48:22 PM
V.                                            §          AT   LAW NUMBER     1
                                                                           LISA MATZ
                                              §                              Clerk
DIANE R. EARNEST                              §
           Defendant,                         §          DALLAS COUNTY, TEXAS

                                 NOTICE OF APPEAL

       Ted B. Lyon, III desires to appeal the final judgment the Court signed on

September 14, 2015 (Hon. D’Metria Benson, presiding) as well as any amended,

modified, corrected or reformed final judgment the Court may later sign. Tex. R. App.

P. 25.1(a), 27.3. The party appealing is Justine Ingels. This appeal is taken to the Fifth

Court of Appeals. Tex. R. App. P. 25.1(d).

       (The required court of appeals docketing statement will be filed once the district

clerk’s office has sent a copy of this notice to — and it is filed with — the appropriate

court of appeals. Tex. R. App. P. 25.1(f), 32.1.)

                                          Respectfully submitted,

                                          TED B. LYON & ASSOCIATES, P.C.

                                             /s/ Richard Mann
                                          Ted B. Lyon
                                          tblyon@tedlyon.com
                                          State Bar No. 12741500
                                          Richard Mann
                                          rmann@tedlyon.com
                                          State Bar No. 24079640
                                          18601 LBJ Freeway, Suite 525
                                          Mesquite, Texas 75150
                                          Telephone: (972) 279-6571
                                          Facsimile: (972) 279-3021
                                          ATTORNEYS FOR PLAINTIFF
                              CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was

duly served pursuant to the Texas Rules of Civil Procedure via certified mail return receipt

requested, and/or facsimile, and/or email, and/or E-Service on the following counsel of record on

this   10th day of December, 2015.


Via E-Service
Via Facsimile: (214) 760-1670
Carlos Balido
Ashley G. Whatley
WALTERS BALIDO & CRAIN
Meadow Park Tower
Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
ATTORNEY FOR DEFENDANT


                                                      /s/ Richard Mann
                                                     RICHARD MANN




                                               -2-